10
11
12
13
14
15
16
17
18
1s
20
21
22
23
24
25
26
27

28

fase 1:19-cr-00162-JMS Document 4-2 Filed 11/21/19 Pagelof4 PagelD#: 52

EXHIBIT B
FACTUAL BASIS

For many years defendant MONSANTO COMPANY (referred to as
“Monsanto” or “defendant”) has been a large agrochemical and
biotechnology company. Monsanto’s multinational business operations
include locations on the Hawaiian Islands of Maui, Molokai, and Oahu
that Monsanto has used to grow both conventional and genetically
modified seed crops. As part of Monsanto’s operations, Monsanto’s
employees have purchased and sprayed various “restricted use
pesticides” on the seed crops.

The Federal Insecticide, Fungicide, and Rodenticide Act
(“FIFRA”) regulated the registration, sale, distribution, and use of
pesticides. Under FIFRA, pesticides were classified as general use
pesticides or “restricted use pesticides.” A “restricted use
pesticide” could not be purchased or used by the general public and
could only be used by a certified applicator due to the possible
adverse effects to the environment and injury to applicators or
bystanders that could result.

For years Monsanto occasionally sprayed and stored Penncap-M, a
pesticide that contained methyl parathion as the sole active
ingredient, on its research and seed crop locations on Oahu, Maui,
and Molokai. Penncap-M had been classified as a restricted use
pesticide under FIFRA. In March 2010, however, two manufacturers of
Penncap-M voluntarily sought the cancellation of Penncap-M’s FIFRA
registrations. Subsequently, on July 27, 2010, the Environmental
Protection Agency (“EPA”) issued a cancellation order (“the
cancellation order”) that canceled the FIFRA registrations for

Penncap-M, prohibited all sale and distribution of end-use Penncap-M

1

 

 
10

11

12

13

14

es

16

17]

18

19

20

21

22

23

24

25

26

27

28

fase 1:19-cr-00162-JMS Document 4-2 Filed 11/21/19 Page2of4 PagelD#: 53

as of August 31, 2013, and further prohibited all use of existing
stocks of end-use Penncap-M as of December 31, 2013.

In addition to publishing notices about the cancellation order
in the Federal Register, the EPA also sent an email notice of the
cancellation order to an email listserv. This email notice was
received by Monsanto’s regulatory compliance department in April
2010. Due to the ban on Penncap-M, knowingly spraying Penncap-M on
any of Monsanto’s seed crop fields on or after December 31, 2013,
would constitute a criminal violation of FIFRA.

Further, because of the Penncap-M ban, as well as Monsanto's
receipt and knowledge of the cancellation order, any Penncap-M in
excess of one kilogram (2.2 pounds) that Monsanto knowingly stored
after December 31, 2013, had to be managed as an acute hazardous
waste in compliance with the Resource Conservation and Recovery Act
(“RCRA”).

In July of 2013 Monsanto had stopped spraying Penncap-M at its
location on Molokai. From March 2013 through August 2014, Penncap-M
appeared on lists of chemicals to be disposed of at the Molokai
location. Nevertheless, during that period Monsanto’s Molokai
location knowingly stored 180 pounds of Penncap-M hazardous waste,
which it ultimately disposed of with a licensed hazardous waste
disposal company on September 17, 2014.

By virtue of its stop-use use date and Monsanto’s prior
decision to stop using Penncap-M, as of December 31, 2013, at the
latest, the Penncap-M stored by Monsanto on Molokai was an acute
hazardous waste under RCRA. Moreover, because Monsanto had
generated and stored more than one kilogram (2.2 pounds) of Penncap-

M at its Molokai location, Monsanto’s Molokai site was deemed under

 

 
10
11
12
Le
14
15
16
clevh
18
19
20
21
22
23
24
25
26
27

28

ase 1:19-cr-00162-JMS Document 4-2 Filed 11/21/19 Page3of4 PagelD#: 54

RCRA to be a Large Quantity Generator of a hazardous waste. Asa
result, Monsanto knowingly stored an acute hazardous waste in
violation of RCRA’s prohibition against knowingly storing a
hazardous waste without a permit.

During 2013, prior to the December 31, 2013, stop use date,
Monsanto sprayed and stored Penncap-M on its research and seed crop
locations on Maui. On July 15, 2014, after Monsanto employees had
been notified of Penncap-M’s stop use date, Monsanto knowingly
sprayed Penncap-M on two acres of corn seed research crops at its
Valley Farm location on Maui. At the time of that spraying,
defendant was aware that years earlier the re-entry interval for
Penncap-M, which was the period of time that had to elapse before
workers could re-enter an area where Penncap-M was sprayed, had been
increased from five to thirty-one days. Nevertheless, approximately
seven days after the July 15, 2014, spraying, Monsanto’s employees
were told to and did re-enter the site where the Penncap-M had been
sprayed.

Shortly after its July 2014 spraying of Penncap-M, Monsanto
took steps to identify which of its sites had Penncap-M and,
ultimately, to dispose of the Penncap-M at the following Maui
locations -- Valley, Maalaea, and Piilani. Nevertheless, on or
about July 21, 2014, Monsanto knowingly stored approximately 111
gallons of Penncap-M hazardous waste among its Valley, Maalaea, and
Piilani sites without having the required permit to store the
hazardous waste at any of those locations.

Because Monsanto generated and stored more than one kilogram
(2.2 pounds) of Penncap-M waste at each of its Maui sites, each of

Monsanto’s Maui sites was deemed a Large Quantity Generator of

3

 

 
10
11
12
13
14
15
16
1?
18
19
20
2a
Le
23
24
25
26
Zol

28

fase 1:19-cr-00162-JMS Document 4-2 Filed 11/21/19 Page4of4 PagelD#: 55

hazardous waste under RCRA and was required, but failed, to obtain a
permit for hazardous waste storage and disposal. The Penncap-M
stored at Monsanto’s Maui sites after December 31, 2013, was an
acute hazardous waste under RCRA.

To facilitate the disposal of its Penncap-M hazardous waste,
between July and September 2014 Monsanto consolidated its supplies
of Penncap-M at its Valley location. The Penncap-M hazardous waste
stored at each of Monsanto’s Maui sites was also considered a
“hazardous material” under the Hazardous Materials Transportation
Act (“HMTA”). As a result, in order to transport Penncap-M on a
highway to its Valley site, Monsanto was required to use a shipping
manifest that identified the hazardous material being transported.
When it transported its Penncap-M hazardous waste to its Valley
site, however, Monsanto knowingly failed to use a shipping manifest
as required under the HMTA. Moreover, Monsanto’s Valley site did
not have a permit under Title 42, United States Code, Chapter 82,
Subchapter III or pursuant to Title I of the Marine Protection,
Research, and Sanctuaries Act to treat hazardous waste.
Accordingly, Monsanto knowingly transported its Penncap-M hazardous
waste to its Valley site, a facility that defendant knew was not
licensed to accept such hazardous waste.

Ultimately, on October 21, 2014, Monsanto knowingly disposed of
approximately 2,250 pounds of waste which included Penncap-M,
Carbaryl, and Carbofuran hazardous waste, and several other wastes,
from its Valley site using a licensed hazardous waste disposal

company.

 

 
